Citation Nr: 1534444	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Propriety of the reduction of the disability rating for diabetes mellitus, type II, from 40 percent to 20 percent disabling, effective April 1, 2008. 

2.  Entitlement to an increased rating for diabetes mellitus, type II, evaluated as 20 percent disabling on and after April 1, 2008.

3.  Propriety of the reduction of the disability rating for hypertension from 30 percent to 10 percent disabling, effective July 1, 2008. 

4.  Entitlement to an increased rating for hypertension, evaluated as 10 percent disabling on and after July 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2008 rating decision of the VA Regional Office (RO) in Baltimore, Maryland that reduced the 40 percent disability evaluation for diabetes mellitus, type II, to 20 percent disabling, effective April 1, 2008, and an April 2008 rating decision that reduced the 30 percent disability rating for hypertension to 10 percent disabling, effective July 1, 2008.  

In January 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran a VA medical examination.  The action specified in the January 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran was afforded proper notice prior to the reduction in ratings of his service connected diabetes mellitus and hypertension and the preponderance of the evidence supports a finding that the Veteran's disabilities have improved.

2.  Throughout the appeal period, diabetes mellitus required insulin and a restricted diet without regulation of activities, that is, the avoidance of strenuous occupational and recreational activities.

3.  Throughout the period on appeal, the Veteran's hypertension does not cause diastolic pressure of predominantly 110 or more and systolic pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The reduction in the Veteran's disability evaluation from 40 percent to 20 percent after April 1, 2008 for his service connected diabetes mellitus, type II, was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.119, Diagnostic Code 7913 (2014).

2.  The reduction in the Veteran's disability evaluation from 30 percent to 10 percent after July 1, 2008 for his service connected hypertension was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.104, Diagnostic Code 7101 (2014).

3.  The criteria for entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2014).

4.  The criteria for entitlement to a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Propriety of Ratings Reductions

At issue is the propriety of the RO's decision to reduce the Veteran's disability evaluations for his service connected diabetes mellitus and hypertension. 

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2008); see Brown v. Brown , 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown, 5 Vet. App. at 418 (1993). 

If a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).  In the context of a rating reduction case, it must be shown by a preponderance of the evidence that the reduction was warranted.  Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

In the instant case, both the Veteran's diabetes mellitus and hypertension ratings had been in effect for less than five years and the RO complied with all notice requirements.  At issue is whether the Veteran's disabilities showed improvement.

Diabetes Mellitus

The Veteran's diabetes mellitus is rated under Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating for diabetes mellitus contemplates the need for insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, require insulin, restricted diet, and regulation of activities.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).

A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated and a rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

In a January 2004 rating decision, the Veteran was granted entitlement to service connection for diabetes mellitus and assigned an initial 20 percent disability evaluation.  In December 2004, the RO increased the Veteran's disability evaluation to 40 percent.  It appears that the RO granted this increase based on an August 2004 letter from the Veteran's treating physician, who noted that the Veteran was started on insulin injections in December 2003 after oral hypoglycemic agents failed to control his blood sugar and that the Veteran alleged side effects from the insulin such as fatigue and lightheadedness, which caused the Veteran to restrict his activities.  

In January 2006, the Veteran submitted a claim for a higher disability evaluation.  In September 2007, after a January 2007 VA examination showed improvement in the Veteran's condition, the RO proposed to reduce the Veteran's disability evaluation and did so in a January 2008 RO decision.

Significantly, VA outpatient treatment records from October 2005 onward reflect that the Veteran was walking regularly and playing tennis for exercise and that his treatment providers actually encouraged daily exercise.  

At his January 2007 VA examination, the Veteran denied any symptoms related to his diabetes as long as his blood pressure is under control.  The examiner specifically noted that the Veteran has no restriction of any activities.  The Veteran denied any episodes of hypoglycemia or ketoacidosis.  

At VA examinations in August 2009 and March 2013, the Veteran continued to deny any restriction on activities due to his diabetes and reported that he plays tennis regularly and that such strenuous activity does not cause hypoglycemic reaction.  He stated that he sees his VA primary care physician every four to six months, but not for ketoacidosis or hypoglycemic reactions.  

The medical evidence discussed above reflects that for a sustained period of time both before and after the Veteran's rating was reduced, his diabetes mellitus did not prevent participation in strenuous physical activity and, in fact, the Veteran was encouraged by his VA treatment providers to exercise regularly.  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).  Although the Veteran's diabetes mellitus has at times been poorly controlled, to include consideration of February 2014 VA treatment notes, there is no medical evidence that the Veteran's condition has required restricting his physical activities during the period on appeal.  Furthermore, there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month.  In conclusion, the Board finds that the record reflects a clear and sustained improvement in the Veteran's diabetic condition, including an improvement in the veteran's ability to function under the ordinary conditions of life and work, and accordingly, the RO's decision to reduce the Veteran's disability evaluation was proper.  

Hypertension

Disabilities of the cardiovascular system, including the heart, arteries, and veins, are rated under 38 C.F.R. § 4.104, diagnostic codes 7000-7123.  The veteran's hypertension is currently rated as 10 percent disabling under Diagnostic Code 7101. 

A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Important for this case, a 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated as 40 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.

In an August 2005 decision, the RO granted service connection for hypertension, effective December 2003.  Because a June 2005 EKG showed left ventricular hypertrophy secondary to hypertension, the Veteran was assigned a 30 percent disability evaluation under Diagnostic Code 7007, which rates hypertensive heart disease, based on evidence of cardiac hypertrophy on EKG.  

However, in January 2008, the RO proposed to reduce the Veteran's disability evaluation after a November 2007 VA examination noted that a November 2007 EKG showed normal sinus rhythm, minimal voltage criteria for left ventricular hypertrophy, and the examiner stated that neither this finding nor the June 2005 EKG is confirmation of cardiac hypertrophy.  The RO therefore concluded that the Veteran was not appropriately rated under Diagnostic Code 7007 and proposed to rate him under Diagnostic Code 7101, which rates hypertensive vascular disease based on diastolic and systolic pressure.  Under this diagnostic code, the Veteran did not meet the criteria for a disability evaluation in excess of 10 percent, as neither VA examination nor VA outpatient treatment records show diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  

At a VA examination in January 2007, the Veteran's blood pressure readings were 141/82, 141/79, and 125/80.  At an August 2009 VA examination, they were 110/70, 110/70, and 110/70.  The examiner stated that the Veteran's EKG, echocardiogram, and chest x-ray were normal and that he did not have hypertensive heart disease.  He explained that an echocardiogram is more specific than an EKG report for identifying cardiac enlargement and that that the Veteran's left ventricular hypertrophy should be considered a normal variant.  At his March 2013 VA examination, the Veteran's blood pressure reading were 150/94, 150/94, and 150/94.  The examiner concluded that the Veteran's hypertension would not impact his ability to work.  

VA treatment records through February 2014 were also reviewed and reflect that both before and after the Veteran's rating was reduced, he did not have diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  

While the Board acknowledges that the Veteran's hypertension did not improve during the period in question in the sense that his diastolic or systolic pressure significantly decreased, the Board notes that the Veteran was originally assigned a 30 percent disability evaluation based on the mistaken belief that he suffers from cardiac hypertrophy.  The rating reduction reflects the medical consensus of multiple VA examiners that the Veteran does not actually have hypertensive heart disease and therefore was incorrectly rated under Diagnostic Code 7007.  Prior to July 1, 2008, the Veteran was being compensated at a higher disability rating for a disability he did not in fact have.  Accordingly, the Board finds that the RO's rating reduction was proper in that it assigned a rating that is reflective of the Veteran's actual diagnosis and degree of disability.  See 38 C.F.R. §§ 4.1, 4.13

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2014).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Diabetes Mellitus

The Veteran's diabetes mellitus is rated under Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating for diabetes mellitus contemplates the need for insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The criteria for the next higher rating, 40 percent, require insulin, restricted diet, and regulation of activities.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).

A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated and a rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

In a January 2004 rating decision, the Veteran was granted entitlement to service connection for diabetes mellitus and assigned an initial 20 percent disability evaluation.  In December 2004, the RO increased the Veteran's disability evaluation to 40 percent.  It appears that the RO granted this increase based on an August 2004 letter from the Veteran's treating physician, who noted that the Veteran was started on insulin injections in December 2003 after oral hypoglycemic agents failed to control his blood sugar and that the Veteran alleged side effects from the insulin such as fatigue and lightheadedness, which caused the Veteran to restrict his activities.  

In January 2006, the Veteran submitted a claim for a higher disability evaluation.  In September 2007, after a January 2007 VA examination showed improvement in the Veteran's condition, the RO proposed to reduce the Veteran's disability evaluation and did so in a January 2008 RO decision.  In addition to challenging this rating reduction, the Veteran has requested a higher disability evaluation for his service connected diabetes mellitus.  

Significantly VA outpatient treatment records from October 2005 onward reflect that the Veteran was walking regularly and playing tennis for exercise and that his treatment providers actually encouraged daily exercise.  

At his January 2007 VA examination, the Veteran denied any symptoms related to his diabetes as long as his blood pressure is under control.  The examiner specifically noted that the Veteran has no restriction of any activities.  The Veteran denied any episodes of hypoglycemia or ketoacidosis.  

At VA examinations in August 2009 and March 2013, the Veteran continued to deny any restriction on activities due to his diabetes and reported that he plays tennis regularly and that such strenuous activity does not cause hypoglycemic reaction.  He stated that he sees his VA primary care physician every four to six months, but not for ketoacidosis or hypoglycemic reactions.  

The medical evidence summarized above reflects that during the period on appeal, the Veteran's diabetes mellitus did not prevent participation in strenuous physical activity and in fact, the Veteran was encouraged by his VA treatment providers to exercise regularly.  Medical evidence is required to establish that occupational and recreational activities have been restricted under Diagnostic Code 7913 and such evidence is not of record.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).  Although the Veteran's diabetes mellitus has at times been poorly controlled, to include consideration of February 2014 VA treatment notes, and at least in part due to poor medication compliance, the Veteran has failed to present medical evidence that his condition requires restricted activity.  Furthermore, there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month.  

For all the above reasons, entitlement to a disability evaluation in excess of 20 percent is denied for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Hypertension 

As noted above, disabilities of the cardiovascular system, including the heart, arteries, and veins, are rated under 38 C.F.R. § 4.104, diagnostic codes 7000-7123. The veteran's hypertension is currently rated as 10 percent disabling under Diagnostic Code 7101. 

A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Important for this case, a 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated as 40 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.

The Veteran's VA examinations and VA treatment records were discussed above.  As the Board has previously noted, during the period on appeal, the Veteran's diastolic pressure was not predominantly 110 or more, nor was his systolic pressure predominantly 200 or more.  Thus he has not met the criteria for a higher disability evaluation under Diagnostic Code 7101.  

The Board notes that the Veteran was previously rated under Diagnostic Code 7007, which rates hypertensive heart disease.  This was because at the time service connection was granted, there was some evidence that the Veteran had cardiac hypertrophy; however, follow-up EKG and echocardiogram testing was considered normal.  The April 2009 VA examiner specifically noted that the Veteran has no hypertensive heart disease and VA outpatient treatment records do not reflect a current diagnosis of hypertensive heart disease.  Accordingly, the Board finds that the Veteran is most appropriately rated under Diagnostic Code 7101, as hypertension is his predominant cardiac symptom.

In conclusion, a higher schedular rating for the Veteran's service connected hypertension is not warranted for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Extraschedular Evaluations

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disabilities. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment or interference, such as "marked interference" with employment over and above that which is already contemplated in the assigned schedular ratings. Accordingly, the Board concludes that there is a preponderance of the evidence against the assignment of a higher rating on an extraschedular basis.

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Moreover, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is not required.  See Thun, supra.  


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

The reduction of the disability rating for diabetes mellitus, type II, from 40 percent to 20 percent disabling, effective April 1, 2008 was proper. 

The reduction of the disability rating for hypertension from 30 percent to 10 percent disabling, effective July 1, 2008 was proper.

Entitlement to an increased rating for diabetes mellitus, type II, evaluated as 20 percent disabling on and after April 1, 2008 is denied.

Entitlement to an increased rating for hypertension, evaluated as 10 percent disabling on and after July 1, 2008 is denied.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


